Per Curiam.
Attorney Cecil was admitted to practice by this Court in 1985. In November 1992, in compliance with Judiciary Law § 90 (4) (b), she filed with this Court a copy of a judgment convicting her, upon a plea of guilty, of a violation of 18 USC § 1014, making false statements to a Federally-insured financial institution. The judgment was entered in the United States District Court for the District of Connecticut on November 5, 1992. She was sentenced to a suspended term of imprisonment of one year and placed on probation for one year.
Attorney Cecil has been convicted of a serious crime as that term is defined in Judiciary Law § 90 (4) (d) (see, Matter of Fisher, 100 AD2d 656). We therefore direct that she be suspended from the practice of law until such time as a final disciplinary order is entered and that she show cause why a final disciplinary order is entered and that she show cause why a final order of suspension, censure or removal from office should not be made (see, Judiciary Law § 90 [4] [f], [g]).
Yesawich Jr., J. P., Levine, Mercure, Crew III and Mahoney, JJ., concur. Ordered that attorney Gina Dieli Cecil is hereby suspended from the practice of law, effective immediately, until such time as a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g); and it is further Ordered that for the period of suspension respondent be and *832hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and she hereby is forbidden to appear as an attorney or counselor at law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto; and it is further Ordered that Gina Dieli Cecil is hereby directed to show cause before this Court, at the February 1993 term, why a final order of suspension, censure or removal from office should not be made pursuant to Judiciary Law § 90 (4) (g).